Citation Nr: 1031180	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for 
hallux valgus with bunionectomy and osteotomy of the left foot.

2. Entitlement to an initial rating higher than 10 percent for 
hallux valgus with bunionectomy and osteotomy of the right foot.

3. Entitlement to an initial compensable rating for hammertoes of 
the left second, third, fourth, and fifth toes.

4. Entitlement to an initial compensable rating for hammertoes of 
the right second, third, fourth, and fifth toes.

5. Entitlement to claim for an initial rating higher than 50 
percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1981 to December 1984, from December 1995 to September 
1996, and from December 2003 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in April 2006, in March 2007, and in 
January 2008 of a Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.

In a statement in September 2008, the Veteran raised claims of 
service connection for knee and leg disabilities secondary to the 
service-connected foot disabilities, which are referred to the RO 
for appropriate action. 

In May 2009, the Veteran submitted additional evidence in support 
of her claim for increase for the left foot disability and waived 
the right to have the evidence initially considered by the RO.  
38 C.F.R. § 20.1304(c).

The claim for increase for posttraumatic stress disorder is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.



FINDINGS OF FACT

1.  In a decision, promulgated on August 10, 2009, the Board 
denied the claim for an initial rating higher than 50 percent for 
posttraumatic stress disorder. 

2.  At the time of the Board's decision in August 2009, there 
were relevant VA records that had not been associated with the 
Veteran's file.


CONCLUSION OF LAW

Vacatur of the decision by Board, promulgated on August 10, 2009, 
denying an initial rating higher than 50 percent for 
posttraumatic stress disorder, is warranted. 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the Appellant, when an 
Appellant has been denied due process of law.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.904.    

VA records in June and July 2009 show that the Veteran's symptoms 
affected her job.  In July 2009, the Veteran's VA psychiatrist 
reported that the Veteran's posttraumatic stress disorder 
severely affected her occupational functioning. 

The Board finds that the VA records and the report of the VA 
psychiatrist are relevant evidence on the claim for an initial 
rating higher than 50 percent for posttraumatic stress disorder.  




As the evidence was not associated with the Veteran's file at the 
time of the Board's decision in August 2010, the Board's decision 
was not based on consideration of all the available evidence, 
which was prejudicial to her claim.  Therefore Board's decision, 
denying an initial rating higher than 50 percent for 
posttraumatic stress disorder, is vacated on grounds of denial of 
due process. 38 C.F.R. § 20.904. 

The claims for increase for disabilities of the feet, which were 
remanded by the Board in its decision in August 2009, is not 
disturbed by the vacate order.


ORDER

The decision by the Board, promulgated on August 10, 2009, 
denying an initial rating higher than 50 percent for 
posttraumatic stress disorder, is vacated.


REMAND

In February 2010, the Veteran's employer, the Social Security 
Administration, approved her disability retirement because of 
posttraumatic stress disorder. 

As this is evidence of a material change in the Veteran's 
disability, a reexamination is needed to determine the current 
severity of posttraumatic stress disorder.  38 C.F.R. § 3.327. 







Accordingly, the case is REMANDED for the following action:

1. Obtain VA records since October 2009.

2. Ask the Veteran to either submit or 
authorize VA to obtain on her behalf the 
records of her federal employer, the 
Social Security Administration, pertaining 
to the determination of her disability 
retirement.

3. Afford the Veteran a VA psychiatric 
examination 
to determine the current level of 
occupational and social impairment due to 
the service-connected posttraumatic stress 
disorder.

The VA examiner is asked to comment on 
whether the Veteran is unable to follow a 
substantially gainful occupation as a 
result of service-connected posttraumatic 
stress disorder.

The claims folder should be made available 
to the examiner for review.

4. After the above development is 
completed, adjudicate the claim for 
increase for posttraumatic stress disorder 
and the claim for a total disability 
rating for compensation based on 
individual unemployability, which is 
raised by the record.  If any benefit 
sought is denied, provide the Veteran and 
her representative a supplemental 
statement of the case and return the case 
to the Board.




The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


